DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.

Response to Amendment
In an amendment filed 02/22/2021, claims 1-2, 15, 17-18, 20 and 22-24 have been amended.  Currently, claims 1-24 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Trutna et al. (US 20160216760 A1), further in view of Saylor et al. (US 20110225709 A1).
Regarding claim 1, Trutna teaches a head-mounted display to be worn by a user, comprising: a housing that defines an eye chamber and a peripheral portion that extends around the eye chamber.; (Fig. 2 and 3 show a HMD with housing 205, with peripheral portion that is under the liner 225 that are around the electronic display 115. Para 33)
a compressible foam structure that is connected to the peripheral portion of housing, extends around the eye chamber, reduces light from an outside environment 
However Trutna does not teach a support member that is disposed in the compressible foam structure, is movably connected to the housing to allow motion of the support member to the housing, and has a front surface that is positioned adjacent to an interior surface of the compressible foam structure so that engagement of the front surface of the support member with the interior surface of the compressible foam structure spaces the front portion of the compressible foam structure away from the housing, so that the front portion of the compressible foam structure can be compressed against the front surface of the support member in response to contact of the front portion of the compressible foam structure with the user.
However Saylor teaches a support member that is disposed in the compressible foam structure, is movably connected to the housing to allow motion of the support member to the housing, and has a front surface that is positioned adjacent to an interior surface of the compressible foam structure so that engagement of the front surface of the support member with the interior surface of the compressible foam structure spaces the front portion of the compressible foam structure away from the housing, so that the front portion of the compressible foam structure can be compressed against the front surface of the support member in response to contact of the front portion of the compressible foam structure with the user. (Para 197-198.  Figs. 22A+22B shows movable support member 466 and part of 464 which is include a front surface and 
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Trutna with Saylor to teach a support member that is disposed in the compressible foam structure, is movably connected to the housing to allow motion of the support member to the housing, and has a front surface that is positioned adjacent to an interior surface of the compressible foam structure so that engagement of the front surface of the support member with the interior surface of the compressible foam structure spaces the front portion of the compressible foam structure away from the housing, so that the front portion of the compressible foam structure can be compressed against the front surface of the support member in response to contact of the front portion of the compressible foam structure with the user in order to provide a better fit by adapting the movable support member as taught by Saylor.

Regarding claim 2, Trutna and Saylor already teach the head-mounted display of claim 1, 
And Trutna and Saylor in combination further teaches wherein the support member includes a primary portion that is elongate in a lateral direction of the housing, is embedded in the compressible foam structure and includes the front surface against which the compressible foam structure can be compressed. (Please see rejection for 

Regarding claim 3, Trutna and Saylor already teach the head-mounted display of claim 1, 
However Trutna and Saylor do not teach wherein the support member is not compressible.
However Saylor already teaches that the support member is used to accomplish a rotatable motion. (Para 197-199)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Trutna and Saylor to teach wherein the support member is not compressible to produce the predictable result of providing a rotatable motion with the support member being not compressible as the support member being not compressible would be able its intended purpose which means that the support member being not compressible is simply a design choice as the choosing of a not compressible support member would be able to accomplish the function as described by Saylor.

Regarding claim 4, Trutna and Saylor already teach the head-mounted display of claim 1, 
However Trutna and Saylor do not teach wherein the support member is rigid.

Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Trutna and Saylor to teach wherein the support member is rigid to produce the predictable result of providing a rotatable motion with the support member being not compressible as the support member would be able its intended purpose by being rigid which means that the support member being not compressible is simply a design choice as picking of a rigid support member would be able to accomplish the function as described by Saylor.

Regarding claim 5, Trutna and Saylor already teach the head-mounted display of claim 1,
And Saylor further teaches wherein the support member is rotatable relative to the housing. (Para 197-199, Figs. 22A-22B)

Regarding claim 6, Trutna and Saylor already teach the head-mounted display of claim 1,
And Saylor further teaches wherein the support member is translatable relative to the housing. (Para 197-199, Figs. 22A-22B)

Regarding claim 7, Trutna and Saylor already teach the head-mounted display of claim 1, 


	Regarding claim 14, Trutna and Saylor already teach the head-mounted display of claim 1, 
And Trutna and Saylor in combination further teach wherein the compressible material is not attached directly to the support member.. (in the rejection for claim 1, Trutna already teaches the compressible material as shown in Fig. 2 and 3: liner 225. Para 33, and Saylor in para 197-198 and Figs. 22A+22B  teaches support member connects the compressible material to the housing which means wherein the compressible material is connected to a front surface of the support member.  So the compressible material is connected to the support member by another layer of material as the liner can be broken down into 3 sections.).

Regarding claim 16, Trutna and Saylor already teach the head-mounted display of claim 1, 
And Trutna further teaches the head-mounted display further comprising: a headband that is connected to the housing and configured to support the housing relative to the user;  (Fig. 2. Band 210. Para 31)
one or more display devices that are operable to display content; (Para 31. Fig. 3: display 115

However Trutna does not teach wherein the support member is rotatable relative to the housing.
However Saylor teaches wherein the support member is rotatable relative to the housing. (Para 197-198.  Figs. 22A+22B shows movable support member 402+466 and part of 464 I material 464 form a connection)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Trutna with Saylor to teach wherein the support member is rotatable relative to the housing in order to produce the predictable result of better conformity the support member to the contour of face in order to provide a better fit by adapting the movable support member as taught by Saylor.

Regarding claim 17, Trutna teaches a head-mounted display to be worn by a user, comprising: a housing that defines an eye chamber and a peripheral portion that extends around the eye chamber; (Fig. 2 and 3 show a HMD with housing 205, with peripheral portion that is under the liner 225 that are around the electronic display 115. Para 33)
and a foam face seal extends around the eye chamber including a front portion, wherein the foam face seal is connected to the peripheral portion of the housing, the foam face seal extends around the eye chamber, the foam face seal reduces light from an outside environment that enters the eye chamber. (Fig. 2 and 3: liner 225 with the 
However Trutna does not teach a first seal support member that is connected to the peripheral portion of the housing to allow motion of the first seal support member relative to the housing and defines a first adjustable reaction surface; a second seal support member that is connected to the peripheral portion of the housing to allow motion of the second seal support member relative to the housing and defines a second adjustable reaction surface; and a foam face seal including a front portion and an interior surface that is positioned adjacent to the first adjustable reaction surface of the first seal support member and the second adjustable reaction surface of the second seal support member, wherein the foam face seal is connected to the peripheral portion of the housing, the foam face seal extends around the eye chamber, the foam face seal reduces light from an outside environment that enters the eye chamber, and the front portion of the front portion of the foam face seal can be compressed against the first adjustable reaction surface and the second adjustable reaction surface in response to contact the front portion of the foam face seal with the user.
However Saylor teaches a first seal support member that is connected to the peripheral portion of the housing to allow motion of the first seal support member relative to the housing and defines a first adjustable reaction surface; a second seal support member that is connected to the peripheral portion of the housing to allow motion of the second seal support member relative to the housing and defines a second adjustable reaction surface; and a foam face seal including a front portion and an interior surface that is positioned adjacent to the first adjustable reaction surface of the 
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Trutna with Saylor to teach a first seal support member that is connected to the peripheral portion of the housing to allow motion of the first seal support member relative to the housing and defines a first adjustable reaction surface; a second seal support member that is connected to the peripheral portion of the housing to allow motion of the second seal support member relative to the housing and defines a second adjustable reaction surface; and a foam face seal including a front portion and an interior surface that is positioned adjacent to the first adjustable reaction surface of 

Regarding claim 18, Trutna and Saylor already teach the head-mounted display of claim 17, 
And Trutna and Saylor further teach wherein the foam face seal includes an upper portion that is located above the eye chamber, the first seal support member is located in a left side of the upper portion of the foam face seal and the second seal support member is located in a right side of the upper portion of the foam face seal. (Figs. 2 and 3 of Trutna show right and left liners. Liners are the foam face seal. Fig. 11 of Saylor shows locations of the support.).

Regarding claim 19, please refer to the rejection for claim 17 as Saylor already teach two support members as shown in Fig. 20A, and the hinge is in the face seal. The material that the hinge connected is part of the hinge.



Regarding claim 21, refer to the rejection for claim 1. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Trutna et al. (US 20160216760 A1), in view of Saylor et al. (US 20110225709 A1), further in view of Eastwood (US 20180292660 A1).
Regarding claim 8, Trutna and Saylor already teach the head-mounted display of claim 7,
However Trutna and Saylor do not teach wherein the hinge includes a first hinge part that is connected to a second hinge part by a pin.
However Eastwood teaches wherein the hinge includes a first hinge part that is connected to a second hinge part by a pin. (Para 46-47)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Trutna and Saylor with Eastwood to teach wherein the hinge includes a first hinge part that is connected to a second hinge part by a pin in order to produce the predictable result of better conformity the support member to the contour of face in order to provide a better fit by using the movable support member by adopting the hinge configuration as taught by Eastwood for connection between the support member and the compressible material.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Trutna et al. (US 20160216760 A1), in view of Saylor et al. (US 20110225709 A1), further in view of Lau (US 20170223161 A1).
Regarding claim 9, Trutna and Saylor already teach the head-mounted display of claim 7, 
However Trutna and Saylor do not teach wherein the hinge includes a living hinge.
However Lau teaches wherein the hinge includes a living hinge. (Fig.2. Para 21)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Trutna and Saylor with Lau to teach herein the hinge includes a living hinge in order to produce the predictable result of better conformity the support member to the contour of face in order to provide a better fit by using the movable support member by adopting the hinge configuration as taught by Eastwood for connection between the support member and the compressible material.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Trutna et al. (US 20160216760 A1), in view of Saylor et al. (US 20110225709 A1), further in view of Moore et al. (US 20160078278 A1).
Regarding claim 10, Trutna and Saylor already teach the head-mounted display of claim 7, 
However Trutna and Saylor do not teach wherein the hinge includes an actuator that is operable to apply tactile feedback.

Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Trutna and Saylor with Moore to teach wherein the hinge includes an actuator that is operable to apply tactile feedback in order to provide haptic feedback to the user which would further enhance the functionality of the device.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Trutna et al. (US 20160216760 A1), in view of Saylor et al. (US 20110225709 A1), further in view of Sherlock (US 20140191941 A1).
Regarding claim 11, Trutna and Saylor already teach the head-mounted display of claim 1, 
However Trutna and Saylor do not teach wherein the support member is connected to the housing by a ball joint.
However Sherlock teaches connection method of ball joint. (Para 40)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Trutna and Saylor with Sherlock to teach wherein the support member is connected to the housing by a ball joint in order to produce the predictable result of better conformity the support member to the contour of face in order to provide a better fit by using the movable support member by adopting the hinge configuration as taught by Sherlock for connection between the support member and the compressible material.

Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Trutna et al. (US 20160216760 A1), in view of Saylor et al. (US 20110225709 A1), in view of Connor (US 20150366504 A1), further in view of Brav et al. (US 20170011602 A1)
Regarding claim 12, Trutna and Saylor already teach the head-mounted display of claim 1, 
And Saylor already teaches wherein the support member is connected to the housing by a hinge that provides movement in order to fit to the face of the user. (Para 197-198.  Figs. 22A+22B shows movable support member 402+466 and part of 464 I material 464 form a connection)
However Trutna and Saylor do not teach (i) wherein the support member is connected to the housing by a actuator that is controllable to adjust the support member.
(ii) the actuator is a linear actuator.
However, regarding to the aforementioned feature (i),
Connor teaches wherein the support member is connected to the housing by a actuator to adjust the support member. (Para 171, 368. So one side of the channel is analagous to the housing, and the other side is compressible material.  The support member is adjusted as it connected to the actuator and is actuator by the actuator.)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Trutna and Saylor with Connor to teach wherein the support member is connected to the housing by a actuator in order to produce the predictable result of better conformity the support member to the contour of face in order to provide 
However, regarding to the aforementioned feature (i),
However Brav further teaches linear actuator.  (Para 128)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Trutna, Saylor and Connor with Brav to teach the actuator is a linear actuator in order to produce the predictable result of e predictable result of better conformity the support member to the contour of face in order to provide a better fit by using the movable support member by using the linear actuator as taught by Brav to allow the movement of the compressible material.

Regarding claim 13, Trutna, Saylor and Connor with Brav already teach the head-mounted display of claim 12, 	
And Brav further teaches wherein the linear actuator is controllable to apply tactile feedback. (Para 71, 128). 

Claim 15 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Trutna et al. (US 20160216760 A1), in view of Saylor et al. (US 20110225709 A1), effective in view of Pollard et al. (US 20190235623 A1)
Regarding claim 15, Trutna and Saylor already teach the head-mounted display of claim 1, 
However Trutna and Saylor do not teach wherein the compressible foam structure includes: a first connecting portion directly connected to the housing; and a  
However Pollard teaches that the peripheral edge of the housing should be sealed to avoid light interference. (Para 63)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Trutna and Saylor wit Pollard to teach wherein the compressible foam structure includes: a first connecting portion directly connected to the housing; and a second connecting portion directly connected to the housing, wherein the front portion of the compressible foam structure extends from the first connection portion to the second connecting portion by sealed the area from the housing to the foam in order to properly seal the HMD to enhance the user experience of the HMD.

Regarding claim 22, refer to rejection for claim 1 and 15 in combination as the are sealed from the foam to the housing as shown in the rejection for claim 15.

Regarding claim 23, Trutna, Saylor and Pollard already teach the head-mounted display of claim 22, 
And Saylor further teaches wherein the support member includes primary portion that is elongate in a lateral direction with respect to the device housing, a front surface of the support member is located on the primary portion of the support member, the front surface of the support member is positioned adjacent to the an interior surface of 

Regarding claim 24, refer to rejection for claims 22 and 7 as Trutna already teaches a headband and the display device as shown in Fig. 2 and paragraph 17, 26-27.

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive. 	
On pages 9-12, applicant alleged that “Applicant submits that the combination of Trutna and Saylor fails to teach or suggest "a support member that is disposed in the compressible foam structure, is movably connected to the housing to allow motion of the support member relative to the housing, and has a front surface that is positioned adjacent to an interior surface of the compressible foam structure so that engagement of the front surface of the support member with the interior surface of the compressible 
Regarding Saylor, the Office Action states: "However Saylor teaches a support member that is disposed in the compressible foam structure, is movably connected to the housing to allow motion of the support member to the housing, supports the front portion of the compressible material, and defines a surface against which the compressible material can be compressed in response to contact of the front part of the compressible foam structure with the user. (Para 197- 198. Figs. 22A+22B shows movable support member 466 and part of 464 and material 464 form a connection. In this case, 462 is analogous to the housing, and the 464 is analogous to the foam structure, which would allow the compression of the liner depending on the fitting)." (Office Action, page 4). 
FIGS. 22A and 22B of Saylor are reproduced below:
Saylor, FIGS. 22A-22B The Office Action justifies placing the "support member 466" of Saylor into the "liner 225" of Trutna based on two erroneous findings. First, the Office Action characterizes the "posterior module 464" of Saylor as a "compressible foam structure." Applicant respectfully submits that there is no disclosure in Saylor that supports this finding. (Saylor, at paras. 198-201 and FIGS. 22A-22B). Second, the Office Action characterizes "support member 466 and part of 464." (Office Action, page 4) as "support member that is disposed in the compressible foam structure." Applicant respectfully submits that there is no disclosure in Saylor that supports this finding. 
Applicant notes that element 464 of Saylor is depicted as a homogenous element. The Office Action defines element 464 of Saylor as both compressible foam structure and support member, apparently by drawing an arbitrary boundary inside element 464, to support the finding that Saylor discloses a support member in a compressible foam structure. (Office Action, page 4). This is a hindsight reconstruction. No person of skill in the art would come to such a conclusion as to the content of Saylor or combine Saylor with Trutna as proposed in the Office Action except when aided by Applicant's specification. 
Instead of combining Saylor and Trutna, Applicant submits that a person of skill in the art would view these as alternative solutions and would not be motivated to combine them. 
The Office Action at page 18 explains the combination as "Trutna already teaches a HMD with a foam liner as shown in paragraph 3 and Fig. 2 and 3, and then by adopting the movable hinge structure of as taught by Saylor as shown in paragraph 197-198 and Figs. 22A+22B would provide a better fitting of the HMD when worn by the user." This is a conclusory statement with no articulated reasoning for the combination. "'[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness."' KSR, 550 U.S. at 418, 82 USPQ2d at 
Examiner finds the argument not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Trutna already teaches HMD with foam liner as shown in Figures 2 and 3 and paragraph 33, and then Trutna is brought into to teach the limitation of  “a support member that is disposed in the compressible foam structure, is movably connected to the housing to allow motion of the support member to the housing, and has a front surface that is positioned adjacent to an interior surface of the compressible foam structure so that engagement of the front surface of the support member with the interior surface of the compressible foam structure spaces the front portion of the compressible foam structure away from the housing, so that the front portion of the compressible foam structure can be compressed against the front surface of the support member in response to contact of the front portion of the compressible foam structure with the user”.  In this case, as shown in paragraph 197-198 and Figs. 22A+22B of Trutna, it shows movable support member 466 and part of 464 which is include a front surface and material 464 form a connection.  In this case, element 462 is analogous to the housing, and the 464 is analagous to the foam structure, which would allow the compression of the liner depending on the fitting which would cause some part of the front portion of the foam to be away from the housing due to fitting to the contour of the user’s face, and the foam 
On pages 12-13, Applicant further submits that Saylor teaches away from combination of the "support member 466" and "posterior module 464" with a "compressible foam structure." Saylor explicitly disparages use of a "foam component 16" in the context of a "prior art goggle 10." (Saylor, at paras. 115-123). For example, Saylor states "However, gaps frequently form between the foam component 16 and the surface of the wearer's face due to the preferential bending of the goggle 10. Furthermore, certain portions of the foam component 16 can often be highly compressed while other portions are not compressed at all. In this regard, the foam component 16 will fail to properly distribute stresses along the surface of the wearer's face resulting in stress concentrations along the front or side of the wearer's head, such as along the forehead, temples, and cheekbones." (Saylor, at para. 116). Accordingly, since Saylor teaches away from use of the "foam component 10," a person of skill in the art would not find it obvious to combine Trutna and Saylor. 
The Office Action as pages 18-19 argues that "Saylor does not exclude the use of the foam liner as taught by Trutna in combination with the movable hinge structure of [Saylor] in order to provide a better fitting of the HID when worn by the user." This is a conclusory statement with no articulated reasoning for the combination. "' [R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at 418, 82 USPQ2d at 1396 (quoting 
Examiner finds the argument not persuasive. In this case, there is no teaching way with the combination of the two reference, and the Saylor does not exclude the use of the foam liner as taught by Trutna in combination with the movable hinge structure of Trutna in order to provide a better fitting of the HMD when worn by the user as Trutna only discusses the disadvantage of using foam only for fitting.  
On pages 13, applicant alleged that “Even if it were proper to combine Trutna and Saylor, the combined structure would not include all of the claimed features, as the claimed subject matter includes features that are not found separately in the prior art references. As an example, the references, in combination, fail to teach or suggest a support member that "has a front surface that is positioned adjacent to an interior surface of the compressible foam structure so that engagement of the front surface of the support member with the interior surface of the compressible foam structure spaces the front portion of the compressible foam structure away from the housing, so that the front portion of the compressible foam structure can be compressed against the front surface of the support member in response to contact of the front portion of the compressible foam structure with the user." This is not present in Saylor, for example, because part of the alleged support member and the alleged compressible foam structure are a homogenous structure (e.g., element 464 of Saylor). 
In response to this argument, the Office Action at page 19 repeats the language used to reject claim 1. The Office Action at page 4 characterizes element 464 of Saylor in two different and incompatible ways: (1) "part of 464 and material 464 form a 
Examiner finds not persuasive. As already responded to above, as shown in paragraph 197-198 and Figs. 22A+22B of Trutna, it shows movable support member 466 and part of 464 which is include a front surface and material 464 form a connection.  In this case, element 462 is analogous to the housing, and the 464 is analagous to the foam structure, which would allow the compression of the liner depending on the fitting which would cause some part of the front portion of the foam to be away from the housing due to fitting to the contour of the user’s face, and the foam would be compressed against the support member.  
Regarding to the argument presented for claim 17, refer to the response presented by the Examiner for claim 1.
On page 15, applicant alleged that “Claim 20 has been amended to recite a "a foam face seal including a front portion configured for contact with the user and an interior surface that is positioned adjacent to the front surface of the support member, wherein the foam face seal is formed from a compressible foam structure, and the front surface of the support member defines an adjustable reaction surface for the foam face seal so that the foam face seal can be compressed between the user and the front surface of the support member when the user contacts the front portion of the foam face seal." This amendment is supported at least by FIGS. 5A-5C and paragraphs 0040-0048 of the specification as filed. 

The combination of the teachings of Trutna and Saylor would not lead a person of skill in the art to placing the sensor "directly on the front surface of the support member" as recited in claim 20. As taught by Trutna, "each of the plurality of deformation sensors 165 are strain gauges in which a change in surface strain of the sensor as it is bent or flattened leads to a change in electrical resistance of the sensor." (Trutna, at para. 0021). If the sensor of Trutna was "located directly on the front surface of the support member" as recited in claim 20, the sensor would be inoperable as taught by Trutna because the sensor could not be bent or flattened. Thus, the combined references fail to teach or suggest "a sensor located directly on the front surface of the support member."
Examiner finds the argument not persuasive. In this case, in addition to the response as presented by Examiner for claim 1, Trutna already teaches a sensor 165 as shown in Fig. 3 and paragraph 21 as area which is the that the sensor directly sits on is considered part of the support.


Applicant submits that the combination of Trutna and Saylor fails to teach or suggest "a support member that is located inside the foam face seal and is configured to move with respect to the device housing to cause compression of a front portion of the foam face seal in accordance with geometric features of a face of the user so that the foam face seal conforms to the geometric features of the face of the user in an area around the user's eye so that the foam face seal is able to restrict entry of light into the eye chamber of the device housing while the content is being displayed to the user by the one or more display devices." 
Applicant submits that the findings made in support of this rejection are incorrect for the reasons stated with respect to claim 1. 
Applicant further submits that the combination of Trutna and Saylor is improper and would not render the claimed subject matter obvious for the reasons stated with respect to claim 1.”

the user's eye so that the foam face seal is able to restrict entry of light into the eye chamber of the device housing while the content is being displayed to the user by the one or more display devices." This is not present in Saylor, for example, because part of the alleged support member and the alleged compressible material are a homogenous structure (e.g., element 464 of Saylor) for the reasons stated with respect to claim 1. 
Accordingly, claim 22 is not obvious over the cited references. Likewise, its dependent claims are not obvious over the cited references.”
The Examiner finds the argument not persuasive. Please refer to the response as presented by the Examiner for claim 1. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG LIN/Primary Examiner, Art Unit 2626